UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1370


BRENDA L. MUTCHERSON,

                Plaintiff - Appellant,

          v.

CARE CORE NATIONAL,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:12-cv-00833-RMG)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda L. Mutcherson, Appellant Pro Se.        Lucille Lattimore
Nelson, Eric Campbell Schweitzer, OGLETREE DEAKINS NASH SMOAK &
STEWART, PC, Charleston , South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brenda      L.     Mutcherson       appeals    the    district       court’s

order accepting the recommendation of the magistrate judge and

granting     summary          judgment     to     Defendant       in      Mutcherson’s

employment discrimination action.                  We have reviewed the record

and find no reversible error.                   Accordingly, we affirm for the

reasons stated by the district court.                     Mutcherson v. Care Core

Nat’l,     No.   9:12-cv-00833-RMG          (D.S.C.       Mar.    14,     2014).      We

dispense     with      oral     argument    because        the    facts    and     legal

contentions      are   adequately        presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2